Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on November 21, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Claim 1
“the vibrating regions” should be --the plurality of vibrating regions--
“piezoelectric elements provided in” should be --a plurality of piezoelectric elements provided in--
“slits” should be --a plurality of slits—
There is insufficient antecedent basis for the limitation “the vibrating regions”
Claim 2
There is insufficient antecedent basis for the limitation “the plurality of slits”
Claim 3
“that” should be --a flexibility--
Claim 4
There is insufficient antecedent basis for the limitation “the plurality of slits”
There is insufficient antecedent basis for the limitation “the width directions”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by McMullen et al. (U.S. Publication No. 2018/0170037; hereinafter “McMullen”).

Regarding claim 1, McMullen discloses a piezoelectric device comprising: 
a substrate (Figs. 1-2, 2) having opening portions (Figs. 1-2, 3); 
a vibrating plate (Figs. 1-2, 20) provided to overlap (Fig. 1) with the substrate (Figs. 1-2, 2) and having a plurality of vibrating regions (Figs. 1-2, 12) overlapping (Fig. 1) with the opening portions (Figs. 1-2, 3) in a plan view (Figs. 1-2) as seen from a thickness direction (Figs. 1-2, thickness in z-direction) of the substrate (Figs. 1-2, 2); 
piezoelectric elements (Figs. 1-2, 24) provided in the vibrating regions (Figs. 1-2, 22); and 
bypass wires (Figs. 1-2, 33) provided outside (Figs. 1-2) of the vibrating regions (Figs. 1-2, 12) of the vibrating plate (Figs. 1-2, 20) and electrically coupled (Figs. 1-2) to the plurality of piezoelectric elements (Figs. 1-2, 24), wherein 
slits (Figs. 1-2, 39) penetrating the bypass wires (Figs. 1-2, 33) in the thickness direction (Figs. 1-2, thickness in z-direction) are provided (Figs. 1-2) in the bypass wires (Figs. 1-2, 33).  
Regarding claim 2, McMullen discloses the piezoelectric device according to claim 1, wherein the plurality of slits (Figs. 1-2, 33) are intermittently provided (Figs. 1-2) along wiring directions (Figs. 1-2, wiring in x-direction) of the bypass wires (Figs. 1-2, thickness in z-direction).  
Regarding claim 3, McMullen discloses the piezoelectric device according to claim 1, wherein 
the slits (Figs. 1-2, 39) divide (Figs. 1-2) the bypass wires (Figs. 1-2, 33) in width directions (Figs. 1-2, width in x-direction), and 
auxiliary wires (Figs. 1-2, 32a/b/35/37) electrically coupling (Figs. 1-2) parts (Figs. 1-2) divided (Figs. 1-2) by the slits (Figs. 1-2, 39) and formed using a material (Figs. 1-2; [0083]; [0088]) having higher flexibility (Figs. 1-2; [0083]; [0088]) than that of the bypass wires (Figs. 1-2, 33) are provided in the bypass wires (Figs. 1-2, 33).  
Regarding claim 4, McMullen discloses the piezoelectric device according to claim 1, wherein the plurality of slits (Figs. 1-2, 39) are provided side by side (Figs. 1-2) in the width directions (Figs. 1-2, width in x-direction) of the bypass wires (Figs. 1-2, 33).  
Regarding claim 5, McMullen discloses an electronic apparatus comprising: the piezoelectric device according to claim 1; a drive circuit (Figs. 1-2; [0080]) that drives (Figs. 1-2; [0080]) the piezoelectric device (Figs. 1-2); and a control unit (Figs. 1-2; [0080]) that controls (Figs. 1-2; [0080]) the piezoelectric device (Figs. 1-2) via the drive circuit (Figs. 1-2; [0080]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837